DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of application No. 15/382,792, filed on Dec. 19, 2016, now Pat. No. 10,548,314, which is a continuation-in-part of application No. 15/318,585, filed on Dec. 13, 2016, now Pat. No. 10,525,614, filed as application No. PCT/CN2016/070500 on Jan. 8, 2016.
Acknowledgment is made of Provisional application No. 62/124,973, filed on Jan. 9, 2015.
Claims 1-20 are pending. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102363661 in view of CN 102942708.
The machine translations provided with this office action is used as evidence of the content in CN 102363661 and CN 102942708. 
Regarding claim 1: CN ‘661 is directed to method for preparing an antibacterial resin, comprising a plastic resin including polyvinyl chloride or polyethylene ([0017] CN ‘661), which are defined by the present invention as a basic plastic. The antibacterial (equivalent to antimicrobial) thermoplastic resin is prepared by melt extrusion of the masterbatch and the [basic] plastic. CN ‘661 mentions antibacterial masterbatch comprising agents of plastic particles, but doesn’t specifically mention a grafted intermediate of claim 1 or that it comprises polyethylene glycol (PEG). 
CN ‘708 is directed to a grafted polypropylene with polyethylene glycol utilizing maleic anhydride. The intermediate is formed from the reaction of polypropylene and maleic anhydride. Therefore, the composition comprises an intermediate of a maleic anhydride grafted polypropylene. In other words, the single grafted polypropylene with polyethylene glycol is equivalent to the claimed method comprising an intermediate and 
One skilled in the art would have been motivated to have utilized the grated polypropylene of CN ‘708 in the antibacterial resin of CN ‘661 since it is useful for medical grade polypropylene material technology, and can be made into particles ([0001] CN ‘708). This is relevant since CN ‘661 is directed to antibacterial resin composition which includes antibacterial agents of plastic particles. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the grafted polypropylene of CN ‘708 in the antibacterial resin composition of CN ‘661. 
The combination of CN ‘708 and CN ‘661 doesn’t mention addition of PEG by melt extruding with the intermediate and basic plastic. Rather, the PEG is reacted with the grafted intermediate, wherein the intermediate is melt extruded with the basic plastic. However, case law holds that selection of any order of mixing ingredients is prima facia obvious. In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). MPEP 2144.04 (IV)(C). In the present case, the same effect results from a PEG grafted maleic anhydride intermediate, since CN ‘708 teaches the PEG is melt extruded with the maleic anhydride grafted polymer. Therefore, it would have been obvious to one skilled in the art at the time the invention 
The composition suggested by the combination of CN ‘708 and CN ‘661 is biocide free and has bacterial repellant properties as taught throughout CN ‘661.
Regarding claim 2: The antimicrobial thermoplastic resin is molded into a finished article by injection molding or extrusion molding (abstract CN ‘661) (equivalent to molding the antimicrobial thermoplastic into a finished article through a thermoforming process). 
Regarding claim 3: Polymer particles are injection or extrusion molded (abstract CN ‘661) (equivalent to an article in the form of a solid).
Regarding claim 4: CN ‘661 is directed to method for preparing an antibacterial resin, comprising a plastic resin including polyvinyl chloride or polyethylene ([0017] CN ‘661), which are thermoplastic and melt-processable. 
Regarding claim 12: CN ‘708 is directed to a grafted polypropylene with polyethylene glycol utilizing maleic anhydride. A plastomer as defined by the present specification indicates a plaster includes a maleic anhydride grafted olefin as disclosed in Emodiment 3 of the present invention. Given that CN ‘708 is directed to a maleic anhydride grafted olefin, it is the Examiners position that the maleic anhydride grafted polypropylene is equivalent to a maleic anhydride grafted plastomer. 
Regarding claim 15: An antimicrobial thermoplastic resin prepared by the method of claims 13-14 are by at least CN ‘661.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102363661 in view of CN 102942708 as applied to claim 12 above, and further in view of Daigle et al. (US 2018/0007909).
Regarding claim 5: The combination of CN ‘661 and CN ‘708 doesn’t mention the method comprises a composition comprising citric acid.
Daigle is directed to an antimicrobial composition that comprises citric acid as an antioxidant. One skilled in the art would have been motivated to have included a citric acid antioxidant in the composition of CN ‘661, since CN ‘661 discloses antioxidants can be added (see claim 5 of CN ‘661), although a specific antioxidant is not mentioned. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a citric acid antioxidant. 


Claims 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102363661 in view of CN 102942708 as applied to claim 12 above, and further in view of CN 102838809. 
The machine translation provided with this office action is used as evidence of the content in CN 102838809. 
Regarding claim 13: A basic plastic of polypropylene is not mentioned in CN ’661, although mentions a basic plastic in claim 1. 
CN 809 is directed to an antibacterial polypropylene plastic. One skilled in the art would have been motivated to have selected a polypropylene basic plastic in CN ‘661 to produce an antibacterial polypropylene plastic has a broad spectrum antimicrobial effect, which is the same field of endeavor of CN ’661. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a polypropylene as the basic plastic of choice in CN ‘661. 
Regarding claim 14: The combination of CN ’661 and CN ‘708 and CN ‘809 doesn’t mention relative amounts of PEG, intermediate, and polypropylene. However, CN ‘661 mentions an appropriate amount of antimicrobial masterbatch is added at [0015], wherein the masterbatch suggested by CN ‘708 comprises the PEG and intermediate, which is added in an appropriate amount in the basic plastic of CN ‘661 and CN ‘809, it is clear the relative amounts are result-effective variables (MPEP 2144.05). Therefore, an amount of PEG, intermediate, and polypropylene in relative amounts within the scope of claim 14 is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.
Regarding claims 19-20: An antimicrobial thermoplastic resin prepared by the method of claims 13-14 are by at least CN ‘661. 


Allowable Subject Matter

Claims 6-11, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, an intermediate copolymer comprising polystyrene repeating unit and a maleic hydride repeating unit is not disclosed by any of the cited references. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768